
	

114 S119 IS: Wounded Veterans Recreation Act of 2015
U.S. Senate
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 119
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2015
			Mrs. Shaheen (for herself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Federal Lands Recreation Enhancement Act to provide for a lifetime National
			 Recreational Pass for any veteran with a service-connected disability.
	
 1.Short titleThis Act may be cited as the Wounded Veterans Recreation Act of 2015.2.National recreational passes for disabled veteransSection 805(b) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6804(b)) is amended—(1)by striking paragraph (2) and inserting the following:(2)Disability discountThe Secretary shall make the National Parks and Federal Recreational Lands Pass available, without charge and for the lifetime of the passholder, to the following:(A)Any United States citizen or person domiciled in the United States who has been medically determined to be permanently disabled for purposes of section 7(20)(B)(i) of the Rehabilitation Act of 1973 (29 U.S.C. 705(20)(B)(i)), if the citizen or person provides adequate proof of the disability and such citizenship or residency.
							(B)
 Any veteran with a service-connected disability, as defined in section 101 of title 38, United States Code.; and
 (2)by adding at the end the following:(3)Adjustment of entrance feesThe Secretary shall adjust entrance fees applicable to individuals that are not holders of a pass made available under paragraph (2)(B) in a manner so as to maintain total receipts..
			
